office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-108260-17 uil 4980h the honorable bill huizenga member u s house of representatives wilson avenue sw suite grandville mi attention ----------------------- dear representative huizenga i am responding to your inquiry dated date on behalf of your constituent --------------------------of the tax-exempt ---------------------------------- --------------------states that the -----------------------------------is a large employer under the affordable_care_act aca and is asking for help because it may owe an employer shared responsibility payment esrp for tax_year ------- because it has not complied with the aca rules on offering health insurance to its employees for both financial and religious reasons sec_4980h of the internal_revenue_code provides that if an applicable_large_employer generally an employer with at least full-time employees including full- time equivalent employees on business days in the preceding calendar_year fails to offer health coverage to its full-time employees and if the other conditions in the statute are met the employer is liable under the statute for the esrp a large employer will generally owe an esrp under sec_4980h if either the employer fails to offer minimum essential health coverage to substantially_all of its full-time employees and their dependents and at least one full-time_employee is allowed the premium_tax_credit ptc or conex-108260-17 the employer offers minimum_essential_coverage to substantially_all of its full-time employees and their dependents but at least one of the full-time employees was allowed the ptc because the coverage does not provide minimum value or is not affordable or the full-time_employee was not offered coverage there is no provision in the statute that provides for the waiver of an esrp the recent executive_order minimizing the economic burden of the patient protection and affordable_care_act pending repeal date directed federal agencies to exercise authority and discretion permitted to them by law to reduce potential burden imposed by the aca the executive_order does not change the law the legislative provisions of the aca are still in force until changed by the congress and taxpayers remain required to follow the law and pay what they may owe for additional information on the aca executive_order and the current tax filing season please visit https www irs gov tax-professionals aca-information-center-for-tax-professionals an eligible nonprofit religious_organization that objects to providing coverage for contraceptive services on religious grounds can seek to exclude this coverage from its health plan under the final rules on coverage of certain preventive services under the aca i hope this information is helpful if you need additional information please contact ----- -------------------------------or me at -------------------- sincerely denise trujillo branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
